Exhibit 10.34

PROMISSORY NOTE

 

$2,500,000.00

     Atlanta, Georgia      December 29, 2011

FOR VALUE RECEIVED, the undersigned, AssuranceAmerica Corporation with offices
at 5500 Interstate North Parkway, Suite 600, Atlanta Georgia 30328 (the
“Borrower”), promises to pay to the order of, Guy W. Millner residing at 3640
Tuxedo Road, Atlanta, Ga.30325 (the “Lender”), on or before the earlier to occur
of (i) December 28, 2018, (ii) the sale and closing of the sale of all or
substantially all of the assets of the Borrower, or (iii) the payment of that
certain Note of even date herewith from Lender payable to Borrower in the amount
of $2,500,000.00, in lawful money of the United States, and in immediately
available funds, at such place as the holder of this Note from time to time may
designate to Borrower in writing, the principal sum of Two Million Five Hundred
Thousand and No/100 dollars ($2,500,000.00) and to pay interest thereon in
arrears at the fixed rate of Eight Percent (8%) per annum payable quarterly
beginning March 30, 2012 and each quarter thereafter.

All payments made on this Note (including, without limitation, prepayments)
shall be applied, at the option of the Lender, first to late charges and
collection costs, if any, then to accrued interest and then to principal.
Interest payable hereunder shall be calculated for actual days elapsed on the
basis of a 360-day year. Accrued and unpaid interest shall be due and payable
upon maturity of this Note. After maturity or in the event of default, interest
shall continue to accrue on the Note at the rate set forth above plus five per
cent and shall be payable on demand of the Lender.

The outstanding principal amount of this Note may be prepaid by the Borrower in
whole at any time or in part from time to time without any prepayment penalty or
premium; provided, that upon such payment any interest due to the date of such
prepayment on such prepaid amount shall also be paid. Notwithstanding anything
in

 

- 1 -



--------------------------------------------------------------------------------

this Note to the contrary, the interest rate charged hereon shall at no time
exceed the maximum rate allowable by applicable law. If any stated interest rate
herein exceeds the maximum allowable rate, then the interest rate shall be
reduced to the maximum allowable rate, and any excess payment of interest made
by the Borrower at any time shall be applied to the unpaid balance of any
outstanding principal of this Note.

Borrower shall be in default hereunder if any of the following “events of
default” occur. These shall consist of:

(i) default in the payment by the Borrower to the Lender of principal or
interest under this Note as and when the same shall become due and payable;

(ii) default by the Borrower under any other obligation, instrument, note or
agreement for borrowed money, beyond any applicable notice and/or grace period;
or

(iii) institution of any proceeding by or against the Borrower under any present
or future bankruptcy or insolvency statute or similar law and, if involuntary,
if the same are not stayed or dismissed within sixty (60) days, or the
Borrower’s assignment for the benefit of creditors or the appointment of a
receiver, trustee, conservator or other judicial representative for the Borrower
or the Borrower’s property or the Borrower’s being adjudicated a bankrupt or
insolvent.

However, non-monetary defaults are not deemed to be defaults unless not cured
within thirty (30) days of written notice from Lender of such default

Upon the occurrence of any event of default, interest shall accrue on the
outstanding balance of this Note at the default rate of Thirteen Percent
(13%) per annum, the entire unpaid principal amount of this Note and all unpaid
interest accrued thereon shall, at the sole option of the Lender or other
holder, without demand or notice, become immediately due and payable, and the
Lender shall thereupon have all the rights and remedies provided hereunder now
or hereafter available at law or in equity.

If, following an event of default, the holder of this Note employs attorneys to
enforce collection of this obligation, in whole or in part, then Borrower will
pay, a reasonable fee for such attorneys’ and any legal assistants’ services,
regardless of whether suit is instituted and, if a suit or other action or
proceeding is instituted to enforce payment of all or any portion of this
obligation, for all trial and appellate proceedings, if any. Borrower also will
pay (i) all other costs of collection incurred, and (ii), all costs and
reasonable attorneys’ and legal assistants’ fees incurred by the holder for all
administrative, trial, and appellate proceedings involving this obligation.

 

2



--------------------------------------------------------------------------------

The remedies of Lender as provided herein shall be cumulative and concurrent,
and may be pursued singly, successively or together, at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall arise. No act
of omission or commission of Lender, including specifically any failure to
exercise any right, remedy or recourse, shall be effective as a waiver thereof
unless it is set forth in a written document executed by Lender and then only to
the extent specifically recited therein. A waiver or release with reference to
one event shall not be construed as continuing, as a bar to, or as a waiver or
release of, any subsequent right, remedy or recourse as to any subsequent event.

This Note will be interpreted, construed, applied, and enforced according to the
laws of the State of Georgia, regardless of where executed or delivered, where
payment is made, where any action or other proceeding involving this Note is
instituted, or whether the laws of the State of Georgia otherwise would apply
the laws of another jurisdiction. Borrower irrevocably agrees that subject to
Lender or Holder’s sole and absolute election, all actions and proceedings in
any way arising from or relating to this Note shall be litigated in courts
having situs within the State of Georgia, or at Holder’s option where any of the
Holder’s places of business are located or where Borrower is domiciled. Borrower
hereby consents and submits to the jurisdiction of any local, state or federal
court located within any such county and state and Borrower hereby agrees to
service of legal process in any such action by certified or registered mail,
return receipt requested.

Borrower, and any endorser or guarantor of this Note hereby waives presentment,
demand and notice, protest and all other demands and notices in connection with
the delivery, acceptance, performance, default, or enforcement of this Note and
assents to any extension or postponement of the time of payment or any
indulgence, to any substitution, exchange or release of collateral and to
addition or release of any other party primarily or secondarily liable.

This Note shall be binding upon the successors and assigns of the undersigned
Borrower and shall inure to the benefit of the successors, heirs and assigns of
the Lender.

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first stated above.

 

3



--------------------------------------------------------------------------------

 

 

 

Borrower: AssuranceAmerica Corporation By: /s/ Mark H. Hain       Mark H. Hain,
EVP

 

4